NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                         NORCHELLE R., Appellant,

                                        v.

           DEPARTMENT OF CHILD SAFETY, L.N., Appellees.

                             No. 1 CA-JV 22-0147
                              FILED 11-10-2022


           Appeal from the Superior Court in Maricopa County
                             No. JD38841
                 The Honorable Julie Ann Mata, Judge

                                  AFFIRMED


                                   COUNSEL

Maricopa County Public Advocate, Mesa
By Suzanne W. Sanchez
Counsel for Appellant

Arizona Attorney General’s Office, Tucson
By Jennifer R. Blum
Counsel for Appellee
                       NORCHELLE R. v. DCS, L.N.
                         Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Brian Y. Furuya delivered the decision of the Court, in
which Judge Jennifer B. Campbell and Judge Paul J. McMurdie joined.


F U R U Y A, Judge:

¶1           Norchelle R. (“Mother”) appeals from a superior court order
terminating her parental rights to her child, L.N. For the following reasons,
we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2           In December 2019, the Department of Child Safety (“DCS”)
took custody of six-year-old L.N. and filed a dependency petition alleging
Mother failed to protect him from his father’s physical and sexual abuse,
Mother was engaging in domestic violence with Father, and Mother had
untreated mental-health issues. The court adjudicated L.N. dependent after
Mother pled no contest to the petition.

¶3             Mother received services during the dependency
proceedings, including substance-abuse testing and a treatment
assessment, a psychological evaluation, a psychiatric evaluation,
medication management, therapy, and visitation. However, she
participated in services inconsistently and failed to stabilize her mental
health. Mother’s evaluating psychologist diagnosed her with depression
and posttraumatic stress disorder and noted that Mother’s “hold on reality
at times is rather precarious.”

¶4             About two years into the dependency proceeding, DCS
moved to terminate Mother’s parental rights under the fifteen-month out-
of-home placement ground. Arizona Revised Statutes (“A.R.S.”) § 8-
533(B)(8)(c). She then failed to appear at the pretrial conference, and the
court proceeded with the termination trial. It terminated Mother’s parental
rights on the ground alleged, and she appealed. Mother moved to set aside
the termination order, contending she had good cause for her failure to
appear, but eventually withdrew that motion. We have jurisdiction under
A.R.S. § 8-235(A).




                                     2
                        NORCHELLE R. v. DCS, L.N.
                          Decision of the Court

                                DISCUSSION

¶5            Mother first argues the court erred by not making an express
finding that her failure to appear was without good cause. We review the
sufficiency of the juvenile court’s findings de novo as a mixed question of
fact and law. Francine C. v. Dep’t of Child Safety, 249 Ariz. 289, 296 ¶ 14 (App.
2020).

¶6            Here, the court’s finding that Mother lacked good cause for
her absence from the pretrial conference is implicit in the record. See Mary
Lou C. v. Ariz. Dep’t of Econ. Sec., 207 Ariz. 43, 50 ¶ 17 (App. 2004) (“[W]e
will presume that the juvenile court made every finding necessary to
support the severance order if reasonable evidence supports the order.”).
DCS asked to proceed in absentia when Mother did not appear. The court
then inquired about Mother’s whereabouts and whether she had any reason
for her absence. None of the parties had recent contact with her, even
though she was no longer staying in an inpatient facility. Based on this
conversation, the court found that Mother had received the notice and an
admonition and that, “[h]aving failed to appear,” she had waived her rights
and admitted the petition’s allegations. The court’s findings are consistent
with an implicit finding that Mother lacked good cause for her absence.

¶7             Regardless, even if the court was required to make an express
finding, Mother failed to object to DCS’s proposed order or move to amend
the order for insufficient findings. Mother must therefore demonstrate
prejudice, see Monica C. v. Ariz. Dep’t of Econ. Sec., 211 Ariz. 89, 94 ¶ 25 (App.
2005) (fundamental error requires showing prejudice), but she has not done
so. Indeed, Mother moved to set aside the termination order alleging she
had good cause for her absence. Although Mother later withdrew the
motion, its filing shows she acknowledged the court’s implicit finding and
had an opportunity to address it.

¶8            Mother next argues the court “failed to make a single finding
of fact regarding its conclusion of law that there existed a substantial
likelihood that [she] would not be capable of exercising proper and effective
parental care and control in the near future” and that “[n]one of [its]
findings of fact support [such a] conclusion.” See A.R.S. § 8-533(B)(8)(c).

¶9             In a termination order, the juvenile court must make findings
that enable a reviewing court “to determine exactly which issues were
decided and whether the lower court correctly applied the law.” Ruben M.
v. Ariz. Dep’t of Econ. Sec., 230 Ariz. 236, 240 ¶ 24 (App. 2012). To that end,
the juvenile court must make specific findings regarding the “ultimate



                                        3
                       NORCHELLE R. v. DCS, L.N.
                         Decision of the Court

facts,” and its findings must be “sufficiently specific to enable the appellate
court to provide effective review.” Id. at 241 ¶ 25. For each conclusion of
law, the juvenile court must “specify at least one [supportive] factual
finding.” Id. at 240 ¶ 22. When the grounds for the court’s judgment are
complicated, the court must make more detailed findings, but when they
are simple and straightforward, more summary findings are sufficient. Id.
at 241 ¶¶ 26–27.

¶10           Here, the court found that:

       Mother was not parenting the child at the beginning of the
       case. Mother has struggled with her mental health, substance
       use, lack of housing, domestic violence history, and
       instability. Mother was recently released from custody for
       criminal charges including aggravated assault. Mother has
       not consistently participated in services and has been unable
       to demonstrate stability. The child has refused to speak or
       visit with Mother. Mother is not able to parent the child and
       is not likely to be able to parent in the near future.

¶11           The court’s findings establish that in over two years, Mother
failed to progress in reunification services and demonstrated instability and
aggression. These findings are more than sufficient to support its legal
conclusion that there existed a substantial likelihood that she would be
incapable of exercising proper and effective parental care and control in the
near future. Alma S. v. Dep’t of Child Safety, 245 Ariz. 146, 151 ¶ 18 (2018)
(“We accept the juvenile court’s findings of fact if reasonable evidence and
inferences support them.”).

                               CONCLUSION

¶12           For the foregoing reasons, we affirm.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         4